Order denying motion for peremptory mandamus order and order denying motion for reargument unanimously affirmed, with ten dollars costs and disbursements. If the property in question was, at the time of the passage of the Building Zone *876Resolution, devoted to a non-conforming use, that use might be continued, and relator would be entitled to the certificate of occupancy as matter of strict legal right, to enforce which mandamus would he. But the premises were not at that time devoted to such non-conforming use, and respondent’s refusal of the certificate was, therefore, justified. Present — Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ.